

117 S159 IS: Inaugural Committee Transparency Act of 2021
U.S. Senate
2021-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 159IN THE SENATE OF THE UNITED STATESFebruary 2, 2021Ms. Cortez Masto (for herself, Mr. Whitehouse, Ms. Warren, Mr. Blumenthal, Mrs. Feinstein, Mr. Van Hollen, Mr. Markey, Mr. Ossoff, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require additional disclosures relating to donations to the Presidential Inaugural Committee, and for other purposes.1.Short titleThis Act may be cited as the Inaugural Committee Transparency Act of 2021.2.Disclosure of certain donations to and spending by the Presidential Inaugural CommitteeSection 510 of title 36, United States Code, is amended—(1)in subsection (b)—(A)in paragraph (1), by inserting , and disclosing any disbursement made in an amount equal to or greater than $200 and the purpose of each disbursement before the period at the end; and(B)in paragraph (2)—(i)in subparagraph (B), by striking and at the end;(ii)in subparagraph (C), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(D)for any disbursement in an amount equal to or greater than $200 that is made, including any such disbursement made after the end of the inaugural period—(i)the name and address of the person to whom the disbursement was made;(ii)the date on which the disbursement was made; and(iii)the total amount and purpose of the disbursement.;(2)by amending subsection (c) to read as follows:(c)Prohibition(1)In generalIt shall be unlawful—(A)for an Inaugural Committee to solicit, accept, or receive a donation from a foreign national;(B)for a person—(i)to make a donation to an Inaugural Committee in the name of another person, or to knowingly authorize his or her name to be used to effect such a donation; or(ii)to knowingly accept a donation to an Inaugural Committee made by a person in the name of another person;(C)for a foreign national to, directly or indirectly, make a donation, or make an express or implied promise to make a donation, to an Inaugural Committee; or(D)to convert a donation to an Inaugural Committee to personal use as described in paragraph (3).(2)Definition of foreign nationalIn this subsection, the term foreign national has the meaning given the term in section 319(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441e(b)).(3)Conversion of donation to personal useFor purposes of paragraph (1)(D), a donation shall be considered to be converted to personal use if any part of the donated amount is used to fulfill a commitment, obligation, or expense of a person that would exist irrespective of the responsibilities of the Inaugural Committee.; and(3)by adding at the end the following:(d)Requirement(1)In generalNot later than the date that is 90 days after the date of the Presidential inaugural ceremony, the committee shall disburse any remaining donated funds to an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code.(2)Extension(A)RequestUpon request from the Inaugural Committee, the Federal Election Commission may extend the 90-day period described in paragraph (1).(B)Supplemental reportIn the case of an extension under subparagraph (A), the Inaugural Committee shall, not later than the last day of the extension period, file a supplement to the report required under subsection (b)(1)..